UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 15, 2012 Hibbett Sports, Inc. (Exact Name Of Registrant As Specified In Its Charter) Delaware 000-20969 20-8159608 (State of Incorporation) (Commission (IRS Employer File Number) Identification No.) 451 Industrial Lane Birmingham, Alabama35211 (Address of principal executive offices) (205) 942-4292 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry Into a Material Definitive Agreement. Line of Credit.On November 16, 2012, Hibbett Sports, Inc. (Company) executed an amendment to its existing unsecured revolving credit facility between the Company and its subsidiaries and Bank of America, N.A.The amount of the revolving credit facility remained unchanged at $50,000,000 and is effective November 16, 2012 through November 18, 2013 with an interest rate at prime plus 2%.The credit agreement amendment is attached hereto as Exhibit 10.1 and is incorporated herein by this reference. Stock Repurchase.On November 15, 2012, the Board of Directors (Board) of the Company authorized a Stock Repurchase Program of $250.0 million through January 29, 2016.Effective immediately, the new Program replaces the Company’s existing authorization which was due to expire on February 2, 2013.Under prior authorizations, through November9, 2012, the Company has purchased 11,900,356 shares of common stock at a cost of $316.6 million. Item 2.02.Results of Operations and Financial Condition. The Company released its results of operations for the thirteen and thirty-nine-week periods ended October 27, 2012, in a press release issued on November 16, 2012. The information in this Item, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section.It may be incorporated by reference in another filing under the Exchange Act or Securities Act of 1933 if such subsequent filing specifically references this Form 8-K. Item 7.01.Regulation FD Disclosures. The information contained in Item 2.02 (including disclaimer) is incorporated by reference into this item 7.01. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.1 is furnished pursuant to Item 2.02 and shall not be deemed to be “filed”. Exhibit No. Description Amendment No. 5 to Loan Documents Press Release DatedNovember 16, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIBBETT SPORTS, INC. By: /s/ Scott J. Bowman Scott J. Bowman Senior Vice President and Chief Financial Officer November 16, 2012 EXHIBIT INDEX Exhibit No. Description Amendment No. 5 to Loan Documents Press Release DatedNovember 16, 2012
